Title: To George Washington from Timothy Pickering, 28 October 1793
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Philadelphia Oct. 28: 1793.
          
          I have the pleasure to inform you that the mortal fever which has raged in this city,
            is prodigiously reduced. A fortnight ago, from 10 to 14 were daily buried in Friends’ burying ground: but in the last Five days only three in the whole have been buried there.
            Among the German Lutherans, the reduction appears by the following list—
          
            
              Oct. 
              22d
              buried
              19
            
            
               
              23
              ——
              10
            
            
               
              24
              ——
              8
            
            
               
              25
              ——
              8
            
            
               
              26
              ——
              5
            
            
               
              27
              ——
              1
            
          
          
          Of the burials among Friends, half were not of their society: but
            permission was obtained to bury in their ground.
          Last night we had a frost: I found ice in my yard the 5th of an inch thick. We may
            expect a continuance or frequent repetition of Frost, which must destroy the contagion.
            The rapid decrease of the sickness within a few days, well warrants that conclusion.
            Nevertheless, I am of my first opinion, that it will not be expedient for you to come to
            the city yet: tho’ divers of the inhabitants are returning.
          Not having been informed whether a house has been provided for you in the
            neighbourhood, I shall ride to-day or to-morrow to see Mr Peters about it. I hope by the
            next post to inform you that the provision is made.
          Shops are opening, business increasing, and the countenances of the citizens look
            cheerful.
          I am happy to communicate such pleasing news; and remain most respectfully sir, your
            most h’ble servant
          
            Timothy Pickering
          
        